PD-0512-15
                                                                   RECEIVED
                           COURT OF CRIMINAL APPEALS OF TE
                                         AUSTIN,    TEXAS               MAY 1^2015
MARIO QUINTERO/                              FII^ED IN               CCA ^y^D-0512^15.
TDCJ-CID #1878429,                 COURT OF CRIMINAL APPEALS
                                                §
         Appellant/Petitioner,              NAY §2 2 2015
                                                §
    V.                                          §                                        ilWEAUS
                                        Abel A§osta, Cierk
THE STATE OF TEXAS,                             §                             MAY §0 2011
                                                §
         Appellee/Respondent.                   §                    TC #

                    PETITIONER'S MOTION TO WAIVE COPY REQUIREMENTS

TO THE HONORABLE COURT OF CRIMINAL APPEALS:


         Petitioner Mario Quintero respectfully moves the Court to waive the 11-

copy filing requirement of Tex.R.App.P. 9.3(b)(1).              He asks the Court to allow

him to file only one copy of his Petition for Discretionary Review (PDR), as

authorized by Tex.R.App.P. 2.

         This case is pending before the Court.         Mr. Quintero1s PDR is due on July

14, 2015.      Mr. Quintero is indigent, and he cannot make the required number of

copies under Tex.R.App.P. 9.3(b)(1).           The Texas Department of Criminal Justice

Correctional Institutions Division does not provide a copy machine at the

Connally Unit for inmates to use.          Mr. Quintero does not have enough supplies

to prepare 11 copies of his PDR.          He cannot comply with Tex.R.App.P. 9.3(b)(1).

         Mr. Quintero respectfully asks the Court to grant him permission to file

only one copy of his PDR.        He asks the Court to waive Tex.R.App.P. 9.3(b)(1)

and invoke Tex.R.App.P. 2.

      WHEREFORE, Petitioner Mario Quintero respectfully asks the Court to grant

this Motion.

   SUBMITTED and SUBSCRIBED on this the $S_ day of l^/^V                 , 2015.
                                                            Respectfully submitted,


                                                            Mario Quintero, Pro Se


Petitioner's Motion to Waive Copy Requiremsnts - Page 1 of 3
                                                           TDCJ-CID #1878429
                                                           Connally Unit
                                                           899 FM 632
                                                           Kenedy, Texas 78119

                                         DECLARATION


             "I, Mario Quintero, TDCJ-CID #1878429, presently incarcerated
     in the Texas Department of Criminal Justice Correctional Institu
     tions Division at the Connally Unit in Karnes County, Texas, declare
     under penalty of perjury under Chapter 132 of the Texas Civil
     Practice and Remedies Code and 28 U.S.C. § 1746, that the facts
     stated in this Motion to Waive Copy Requirements are true and
     correct and that I placed this Motion in the prison mailbox on this
     date.


             "Executed on this the Jj^_ day of M^V              / 2015."

                                                           Mario Quintero




Petitioner's Motion to Waive Copy Requirements - Page 2 of 3
Mr. Marion Quintero
TDCJ-CID #1878429
Connally Unit
899 FM 632
Kenedy, Texas 78119

Court of Criminal Appeals of Texas
Court Clerk
P.O.   Box 12308
Capitol Station
Austin, Texas 78711

Re:    Mario Quintero v. The:State of Texas, CCA # PD-0512-15
Dear Court Clerk:

Please file the enclosed Motion to Waive Copy Requirements.     Please notify me
of any action taken by the Court on my case.

Thank you.

Respectfully submitted,


Mario Quintero

JS/15/fS
Date
                                  CERTIFICATE OF SERVICE


      I certify that on this the |gS day of hJAr                 > 2015, I served the
following parties with a true and correct copy of this Motion to Waive Copy

Requirements by U.S. mail through the prison mailbox in a postpaid package to

the addresses below:


      Edward F. Shaughnessy, III
      Attorney at Law
      206 E.   Locust Street
      San Antonio,    Texas 78212

      State Prosecuting Attorney
      P.O.   Box 13046
      Capitol Station
      Austin, Texas 78711

                                                               kAAfio .I Qt £aWo
                                                           Mario Quintero




Petitioner's Mcticn to Waive Ccpy Requirements - Page 3 of 3